Bkoyles, C. J.
1. The declaration in attachment as finally amended was not subject to any ground of the demurrer interposed, and the trial judge, properly so ruled.
2. The judgment in favor of the plaintiff was authorized by the evidence, and the special grounds of the motion for a new trial show no cause for a reversal of the judgment refusing to grant the motion.
3. The judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.


Luke, J., concurs. Bloodworth, J., absent on account of illness.